Citation Nr: 0020075	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-48 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired disorder of the lumbar spine as secondary to 
the service-connected status post medial meniscectomy of the 
right knee with traumatic arthritis, pain and limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father




INTRODUCTION

The veteran served on active duty from November 1973 to July 
1975.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO denied entitlement to an 
evaluation in excess of 20 percent for status post medial 
meniscectomy of the right knee, and affirmed the previous 
denial of entitlement to service connection for a low back 
disorder as secondary to the service-connected disability of 
the right knee.

In September 1997 the Board of Veterans' Appeals remanded the 
case to the RO for further development and adjudicatory 
actions.

In August 1999 the RO affirmed the determinations previously 
entered; however, the RO assigned a separate compensable 
evaluation of 10 percent for arthritis of the right knee with 
pain and limitation of motion for a combined evaluation of 30 
percent.

In September 1999 the veteran advised that he was satisfied 
with the recent grant of increased compensation benefits for 
his service-connected disability of the right knee.  He has 
not, however, expressed similar sentiments with respect to 
the RO's continued denial of his claim of entitlement to 
service connection for a chronic acquired disorder of the 
lumbar spine as secondary to his service-connected disability 
of the right knee.

The Board notes that entitlement to service connection for a 
low back disorder as secondary to the service-connected 
disability of the right knee was denied by the Board in 
September 1989.  The RO determined that no new and material 
evidence had been submitted to reopen this claim when it 
issued a rating decision in July 1991.  




Although it is not unequivocally clear whether the RO 
considered the veteran's current claim reopened when it 
issued its July 1994 rating decision continuing the denial 
status of service connection for a low back disorder as 
secondary to the service-connected disability of the right 
knee, the Board must still ascertain whether new and material 
evidence has been submitted to reopen the previously denied 
claim.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to the service-
connected disability of the right knee which last finally 
denied in July 1991.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a low back disorder as secondary to 
the service-connected disability of the right knee when it 
issued a decision in July 1991.

2.  The evidence submitted since the July 1991 determination 
bears directly and substantially upon the issue at hand, is 
not cumulative or repetitive for the most part, and by itself 
or in connection with the evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


3.  The claim of entitlement to service connection for a 
chronic acquired disorder of the lumbar spine as secondary to 
the service-connected status post medial meniscectomy of the 
right knee with traumatic arthritis, pain and limitation of 
motion is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

4.  Competent medical evidence of record shows that a chronic 
acquired disorder of the lumbar spine has been worsened as a 
result of the service-connected disability of the right knee.


CONCLUSIONS OF LAW

1.  Evidence submitted since July 1991 decision wherein the 
RO denied reopening the claim of entitlement to service 
connection for a low back disorder as secondary to the 
service-connected disability of the right knee is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
chronic acquired disorder of the lumbar spine as secondary to 
the service-connected status post medial meniscectomy of the 
right knee with traumatic arthritis, pain and limitation of 
motion is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a grant of service connection for a 
chronic acquired disorder of the lumbar spine as secondary to 
the service-connected status post medial meniscectomy of the 
right knee with traumatic arthritis, pain, and limitation of 
motion on the basis of aggravation have been met.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. §§ 3.310(a), 3.322 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence which was of record prior to the July 
1991 decision wherein the RO denied reopening the claim of 
entitlement to service connection for a low back disorder as 
secondary to the service-connected disability of the right 
knee is summarized below.

The service medical records were negative for any evidence of 
a chronic acquired disorder of the low back.

Degenerative joint disease of the back was recorded by VA as 
a clinical assessment in January 1988.

An April 1988 VA medical record shows the veteran had acute 
myositis of the low back with no history of injury.

A July 1988 VA clinical record shows the veteran was reported 
to have complaints of polyarthralgia of the back.

Minor degenerative changes of the 5th lumbar and 1st sacral 
vertebral bodies of the spine was reported on radiographic 
study associated with a July 1988 official orthopedic 
examination for VA compensation purposes.

In July 1988 the veteran was diagnosed with lumbar muscle 
spasm and possible strain, with moderate degenerative changes 
at the 5th lumbar and 1st sacral vertebrae.

The evidence submitted subsequent to the July 1991 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a low back disorder as secondary to 
the service-connect disability of the right knee is reported 
in pertinent part below.

A private internal medicine physician diagnosed the veteran 
with a history of low back pain in April 1990.

A December 1993 VA orthopedic examination report shows the 
veteran reported having sustained an injury to his back on 
the job when he fell from a ladder in 1988.  The pertinent 
diagnostic impression was chronic lumbar syndrome, possible 
herniated nucleus pulposus, and history of on the job injury.  
The examiner noted he was unable to say whether the veteran's 
back problem was secondary to his service-connected right 
knee disability.

In February 1995, Dr. RRG. Jr., the veteran's private 
physician, reported that the veteran had degenerative joint 
disease and arthritis of the right knee due to a service 
injury.  This resulted in his shifting his body weight so 
that he currently had spasms and degenerative joint disease 
affecting his lower back at L3, L3-4, LS-5.  Additional 
similar medical statements from this physician have been 
associated with the claims file.

On file is a letter dated in February 1995 from the veteran's 
clergyman who provided his knowledge and observations of the 
veteran's back pain.

The veteran provided testimony before a hearing officer at 
the RO in July 1995.  A transcript of his testimony has been 
associated with the claims file.

In April 1996 Dr. RRG. Jr. advised that the veteran had 
acceleration of degenerative joint disease of the back as a 
result of a compensatory shift of weight bearing due to a 
service-related injury of the right knee.  He expressed 
similar sentiments in additional statements associated with 
the claims file.

A July 1996 VA orthopedic examination report shows that the 
examiner recorded the cause of the veteran's back pain was 
speculative.  He noted it was due to muscle ligamentous 
strain and it indeed could be due to the problems in the 
right knee joint.  The examiner added that much of the 
veteran's difficulty was obscured by the presence of a mental 
disorder and it was difficult for anyone to ferret all of 
this out.

Medical records from the Social Security Administration were 
associated with the claims file.  These show that the veteran 
sustained an on the job injury to his low back in 1998.

VA conducted a special orthopedic examination of the veteran 
in April 1999.  The examiner opined he did not think that 
there was a direct-partial relationship from the lower back.  
He thought it most likely that his lower back problem was 
associated with the on the job fall back in 1988.  So far as 
aggravation was concerned, it was possible although not 
necessarily a reasonable medical certainty that the veteran's 
back disorder is aggravated by the service-connected right 
knee disability.  The examiner added that given the veteran's 
history as well as the evidence maintained in the medical 
records, he thought it likely that the veteran would have 
problems with his back even if his right knee were normal.  
In the addendum to the examination report the examiner 
reiterated that he did not think there was direct 
relationship between the veteran's back and his right knee.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that when "new and material" evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next determine whether the appellant's 
claim, as then reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f}urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating for well groundedness in view of all the 
evidence, both new and old, and if appropriate, evaluating 
the claim on the merits.  Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis 

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
chronic acquired disorder of the lumbar 
spine as secondary to the service-
connected status post medial meniscectomy 
of the right knee with traumatic 
arthritis, pain and limitation of motion.

The veteran seeks to reopen his claim of service connection 
for a low back disorder as secondary to his service-connected 
disability of the right knee which the RO finally denied in 
July 1991.  When a claim is disallowed by the RO, it may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

A review of the RO's July 1991 decision shows, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
low back disorder as secondary to the service-connected 
disability of the right knee.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
medical records from the Social Security Administration, 
additional VA and private medical examination reports and 
correspondence, and testimony provided by the veteran at the 
RO.  The above evidence was not of record previously and is 
not duplicative or redundant.  It is therefore new.  The 
opinions from VA and private medical specialists opining a 
relationship between the veteran's low back disorder and his 
service-connected disability of the right knee is material in 
nature.  In this regard, this evidence is competent in nature 
and expresses the possibility of a relationship between the 
veteran's disorder of the lumbar spine and his service-
connected disability of the right knee, something that only 
the veteran had before alleged.  Such evidence is significant 
and it must be considered to fairly decide the merits of the 
claim.

The Board therefore finds that new and material evidence has 
been received since the final July 1991 RO rating decision, 
and the appellant's claim is therefore reopened.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West; 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
low back disorder as secondary to his service connected 
disability of the right knee, the first element has been 
satisfied.  Accordingly, the Board's analysis must proceed to 
a determination of whether the appellant's claim is well 
grounded; and if so, to an evaluation of the claim on the 
merits.


II.  Whether the claim of entitlement to 
service connection for a chronic acquired 
disorder of the lumbar spine as secondary 
to the service-connected status post 
medial meniscectomy of the right knee 
with traumatic arthritis, pain and 
limitation of motion is well grounded.

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

With this is mind, the Board concludes that the appellant has 
met his initial burden of establishing a well grounded claim.  
In this case, the veteran's private physician has opined 
specifically linking the veteran's low back disorder as 
secondary to shifting of weight necessitated by his service-
connected disability of the right knee.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West; 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

The first and second elements having been met, the Board must 
next proceed to an evaluation of the appellant's claim on the 
merits.  Elkins, Winters.


III.  Entitlement to service connection 
for a chronic acquired disorder of the 
lumbar spine as secondary to the service-
connected status post medial meniscectomy 
of the right knee with traumatic 
arthritis, pain and limitation of motion.

Once the appellant has established a well grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).

The Board finds that the duty to assist has been satisfied in 
this case.  In September 1997 the Board remanded the case to 
the RO for further development to include association with 
the claims file of additional medical records, examination, 
and referral of the veteran's case to a competent VA medical 
specialist for opinion.

The record shows that the veteran's long time treating 
physician has specifically linked his disorder of the lumbar 
spine to his service-connected disability of the right knee 
by virtue of long time shifting of weight necessitated by the 
service-connected disability of the right knee.  

VA examiners have been less definitive in their opinions; 
nonetheless, they have acknowledged that the possibility does 
exist that there may be a causal if not direct relationship 
between the veteran's diagnosed disorder of his lumbar spine 
and his service-connected disability of the right knee.

In this regard the Board notes that while competent VA 
opinion ascribes the veteran's back disorder more directly to 
previous on the job injury, it does not discount but does 
concede the possibility of a relationship on the basis of 
aggravation.  The Board cannot ignore the opinion of the 
claimant's private physician who has stated that the veteran 
underwent an acceleration of degenerative joint disease of 
the lumbar spine due to the influence of accommodation of the 
body for the service-connected disability of the right knee.

There is no competent medical evidence of record totally 
discounting any relationship between the service-connected 
disability of the right knee and the development of a chronic 
acquired disorder of the lumbar spine.  The Board finds that 
the evidentiary record is accordingly in equipoise.  When 
this is the case, the claim is to be resolved in the 
veteran's favor.  For the foregoing reasons it is the 
determination of the Board that while the veteran's service-
connected disorder did not definitively cause the development 
of a chronic acquired disorder of the lumbar spine, it has 
aggravated or caused to worsen the veteran's low back 
disorder, thereby warranting entitlement to service 
connection on a secondary basis due to aggravation.  
38 C.F.R. § 3.310(a); Allen, supra.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired disorder of the lumbar spine as secondary to 
the service-connected disability of the right knee with 
traumatic arthritis, pain and limitation of motion, the 
appeal is granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to the service-
connected status post medial meniscectomy of the right knee 
with traumatic arthritis, pain and limitation of motion.

Entitlement to service connection for a chronic acquired 
disorder of the lumbar spine as secondary to the service-
connected status post medial meniscectomy of the right knee 
with traumatic arthritis, pain, and limitation of motion is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

